DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1225”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one workpiece” in Line 12 of the claim.  It is not clear if workpiece is singular as recited in Line 12 or if it is plural as recited in Line 1 of the claim.  For examination purposes “at least one workpiece” is being interpreted as “at least one workpiece of said plurality of workpieces”.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The vertical offset has been rendered indefinite by the use of “about”.
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being as being by Caveney et al. 2016/0293467.
In Re Claim 1, Caveney et al. teach a processing system for processing a plurality of workpieces, the processing system comprising:									a transfer chamber (125) in process flow communication with a first processing chamber (130T, Fig. 1A) and a second processing chamber (140), the transfer chamber having a first straight side (See Fig. 1a); 												wherein the first process chamber comprises at least one first processing station (See Fig. 1a), and wherein the first processing chamber is disposed along the first straight side; (See Fig. 1a)	wherein the second process chamber comprises at least two second processing stations, (See Fig. 1a) wherein the second processing chamber is disposed along the first straight side, (See Fig. 1A) and wherein the second process chamber disposed in linear arrangement with the first process chamber along the first straight side; (See Fig. 1A) and								wherein the transfer chamber comprises at least one workpiece handling robot (104) configured to transfer at least one workpiece to the at least one first processing station and the at least two second processing stations.
In Re Claim 2, Caveney et al. teach wherein the first process chamber comprises at least one first slit door (See SV, Figures 1 and 1a) disposed along the first straight side and the second process chamber comprises at least one second slit door (See SV, Figures 1 and 1a) disposed along the first straight side, and wherein the at least one first slit door is laterally aligned with the at least one second slit door along the first straight side. (See Figures 1 and 1a)
In Re Claim 6, Caveney et al. teach wherein the first process chamber (130T) comprises at least two processing stations (See Fig. 1A)
In Re Claim 7, Caveney et al. teach wherein the first process chamber, the second process chamber, and the transfer chamber are in process flow communication without vacuum break. (See Paragraph 33 where process chambers can hold vacuum and transfer chamber can hold vacuum and slit valves can be opened between them.)
In Re Claim 9, Caveney et al. teach a third process chamber (Chamber opposite 130T, Fig. 1A) comprising at least one processing station (See Fig. 1A) and a fourth process chamber (130S) comprising at least one processing station (See Fig. 1A), the third process chamber and the fourth process chamber disposed on a third straight side (Side opposite first straight side, Fig. 1A) of the transfer chamber, the third straight side disposed opposite the first straight side of the transfer chamber. (See Fig. 1A) 
In Re Claim 10, Caveney et al. teach wherein at least one of the third process chamber (See Fig. 1A) or the fourth process chamber comprises at least two processing stations.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. 2007/0292244.
In Re Claim 12, Moore et al. teach a processing system for processing a plurality of workpieces, the processing system comprising:									a first process chamber (16 Left Side, Fig. 1) having two processing stations (Stations supporting 18, Fig. 1); 												a second process chamber (16 Right Side, Fig. 1) having two processing stations (Stations supporting 18, Fig. 1); 											a third process chamber (16 Bottom, Fig. 1) having one processing station (Left Station supporting 18, Fig. 1); and 										a transfer chamber (400, Fig. 1) in process flow communication with the first process chamber, the second process chamber, and the third process chamber;							wherein the first process chamber is disposed on a first side (Left Side, Fig. 1) of the transfer chamber;											wherein the second process chamber is disposed on a second side (Right Side of Transfer Chamber, Fig. 1) of the transfer chamber, the second side of the transfer chamber being opposite the first side of the transfer chamber;								wherein the third process chamber is disposed on a third side (Bottom Side of 400 shown in Fig. 1) of the transfer chamber, the third side of the transfer chamber being perpendicular to the first side and the second side of the transfer chamber.
In Re Claim 13, Moore et al. teach a loadlock chamber (100, Fig. 1 Top Side of 400 in Figure) disposed on a fourth side of the transfer chamber, wherein the fourth side of the transfer chamber is opposite the third side of the transfer chamber. (See Fig. 1) 
In Re Claim 14, Moore et al. teach wherein the transfer chamber comprises at least one workpiece handling robot (412, Fig. 1) configured to transfer at least one workpiece to the processing stations of the first process chamber, the second process chamber, and the third process chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. and in view of Trussell et al. 2017/0110351.
In Re Claim 3, as best understood, Caveney et al. teach the processing system of Claim 1 as discussed above.
Caveney et al. do not teach wherein a vertical offset between a vertical center of the at least one first slit door and a vertical center of the at least one second slit door is about zero.
However, Trussell et al. teach wherein a vertical offset between a vertical center of the at least one first slit door (1st 230 from bottom, Fig. 3a) and a vertical center of the at least one second slit door (2nd 230 from bottom, Fig. 3a) is about zero.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a vertical offset of about zero between a first slit door and a second slit door of the processing system of Caveney et al. as taught by Trussell et al. in order to optimize robot motion.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. and in view of Heyder et al. 6,450,750.
In Re Claims 4 and 5, Caveney et al. teach the processing system of Claim 1 as discussed above.
Caveney et al. do not teach a loadlock chamber in process communication with the transfer chamber, the loadlock chamber comprising a workpiece column.
However, Heyder et al. teach a loadlock chamber (262, Fig. 5) in process communication with the transfer chamber (260, 216, Fig. 5), the loadlock chamber comprising a workpiece column (268, Fig. 6a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a loadlock chamber comprising a workpiece column to the processing system of Caveney et al. as taught by Heyder et al. in order to improve capacity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. and in view of Trussell et al. 2017/0110351.
In Re Claim 8, Caveney et al. teach the processing system of Claim 1 as discussed above.
Caveney et al. do not teach a transfer position between the first process chamber and the second process chamber, wherein the transfer position comprises at least one workpiece column and wherein the transfer position is located within the transfer chamber.
However, Trussell et al. teach a transfer position (240) between the first process chamber (100) and the second process chamber (210), wherein the transfer position comprises at least one workpiece column (Buffer stack 240) and wherein the transfer position is located within the transfer chamber (209).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a transfer position to the processing system of Caveney et al. as taught by Trussell et al. in order to improve capacity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caveney et al. and in view of Gouk et al. 2017/0098555.
In Re Claim 11, Caveney et al. teach the processing system of Claim 1 as discussed above.
Caveney et al. do not teach a front end portion, wherein the front end portion is in process flow communication with the transfer chamber.
However, Gouk et al. teach a front end portion (218), wherein the front end portion is in process flow communication with the transfer chamber (206).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a front end portion in process flow communication with the transfer chamber in the processing system of Caveney et al. as taught by Gouk et al. in order reduce footprint.
Claim 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. and in view of Gouk et al. 2017/0098555.
In Re Claim 15, Moore et al. teach the processing system of Claim 12 as discussed above.
Moore et al. do not teach a front end portion, wherein the front end portion is in process flow communication with the transfer chamber.
However, Gouk et al. teach a front end portion (218), wherein the front end portion is in process flow communication with the transfer chamber (206).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a front end portion in process flow communication with the transfer chamber in the processing system of Moore et al. as taught by Gouk et al. in order reduce footprint.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. 2004/0118694.
In Re Claim 16, Yang et al. teach a processing system for processing a plurality of workpieces, the processing system comprising:									a first process chamber (Chamber holding 114, 116, Fig. 1) having at least one processing station (Station holding 114, Fig. 1);										a second process chamber (135, Fig. 1) having at least two processing stations (Stations holding 136 and 137, Fig. 1); and										a frond end portion (130, Fig. 1) in process flow communication with the first process chamber and the second process chamber; (See Fig. 1) 	
Yang et al. teach the processing system of Claim 16 except the first process chamber and the second process chamber are not disposed on a first straight side of the front end portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the first process chamber and the second process chamber on a first straight side of the front end portion in order to optimize the layout of the processing system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In Re Claim 17, Yang et al. teach wherein the front end portion comprises at least one workpiece handling robot (132) configured to transfer at least one workpiece to the processing stations of the first process chamber and the second process chamber.
In Re Claim 18, Yang et al. teach wherein the at least one workpiece handling robot (132) is linearly movable along a horizontal direction (See Fig. 1) within the front end portion, the horizontal direction being parallel to the first straight side (lower side of 130 in Fig. 1) of the front end portion.
In Re Claim 20, Yang et al. teach wherein the front end portion (130) is configured to engage one or more workpiece input devices (134), wherein the one or more workpiece input devices are disposed along a second straight side (lower Side in Fig. 1 of 130, Fig. 1) of the front end portion, the second straight side (Upper side of 130 in Fig. 1) being parallel to the first straight side, and wherein the at least one workpiece handling robot (132) is configured to transfer the at least one workpiece (126) between the one or more workpiece input devices and the processing stations (Stations holding 114, 116, 136 and 137, Fig. 1) of the first process chamber and the second process chamber.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. and in view of Caveney et al. 2016/0293467.
In Re Claim 19, Yang et al. teach the processing system of Claim 17 as discussed above.
Yang et al. do not teach wherein the at least one workpiece transfer robot is linearly movable along a vertical direction within the transfer chamber, the vertical direction being perpendicular to the first straight side of the front end portion.
However, Caveney et al. teach wherein the at least one workpiece transfer robot (104) is linearly movable along a vertical direction (See Vertical Arrows, Fig. 4A) within the transfer chamber (125), the vertical direction being perpendicular to the first straight side of the front end portion (100E1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a use a workpiece transfer robot linearly moveable along a vertical direction in the processing system of Yang et al. as taught by Caveney et al. in order to use in multiple situations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:												Wang et al., Arai et al., Blank and Park et al. teach processing systems including processing chambers on straight sides wherein the processing chambers comprise two processing stations each.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652